ALLOWANCE
	Claims 1-3, 5-7, and 9-10 are allowed over IDS filed July 27, 2022. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of "the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; the first protrusion is configured to push the clip when being pressed against by the auxiliary member, such that the clip is in contact with and electrically connected to an identification circuit” in combination with all remaining limitations of claim 1 are not anticipated or made obvious by the prior art of record in the examiner's opinion.
In claim 6, the specific limitations of "the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; or where the first triggering structures are formed as a second through hole and a trigger point respectively, or formed as a second through hole or formed as a trigger point; the sum of the number of second through holes and the number of trigger points is the same as the number of the switching units; or where the sum of the number of second through holes and the number of trigger points is the same as the number of the switching units; the second through hole is configured to be passed through by the first protrusion, wherein the first protrusion is configured to, when being pressed against by a trigger point, slide in the first through hole to push the clip, such that the clip is in contact with and electrically connected to an identification circuit” in combination with all remaining limitations of claim 6 are not anticipated or made obvious by the prior art of record in the examiner's opinion.
For example, Costa (US Publication No. 2011/0187503) discloses a smart angled mounting piece (106), interconnected with an electronic device (104) installed in a cabinet (100); wherein, the smart angled mounting piece (106) comprises an angled mounting piece body (body of 106) and a position identification unit (comprised of 202, 204, and 302); wherein the position identification unit (comprised of 202, 204, and 302) is installed on the angled mounting piece body (body of 106; see Figure 3); the position identification unit (comprised of 202, 204, and 302) comprises a communication module (302) and a plurality of switching units (202 and 204); wherein the switching units (202 and 204) are triggered when being pressed against by an auxiliary member (Figure 2, assembly of 102 adjacent to and including 108 and 110) installed on the cabinet (100) and include a through hole (between 202 and 204 in Figure 3 or as shown in Figure 2) provided on the angled mounting piece body (body of 106).
Further, Wilson (US Publication No. 2011/0271020) teaches (in Figures 1-5) a position identification unit (control circuit in 104 depicted in Figure 3) that includes a plurality of switching units (500) and a plurality of identification circuits (circuit associated with 300 and NID0, and circuit associated with 302 and NID1; see Figure3), wherein each of the identification circuits (circuit associated with 300 and NID0, and circuit associated with 302 and NID1) is electrically connected to each of switching units (500) in one-to-one correspondence (see Figure 3, 500 contacting 106); the switching units (500) are triggered when being pressed against by an auxiliary member (assembly depicted in Figure 4 of Wilson) installed on the cabinet (102); when one or more of the switching units (500) are triggered by the auxiliary member (assembly depicted in Figure 4 of Wilson), a first identification circuit (circuit associated with 300 and NID0) electrically connected to a triggered switching unit (triggered when 106 contacts 500) and a second identification circuit (circuit associated with 302 and NID1) electrically connected to an un-triggered switching unit (un-triggered when 106 not present to contact 500) collectively generate a logic signal (NID0 and NID1 generating a binary logic signal) to characterizing a position at which the electronic device (104) is installed to the cabinet (102), and transmit the logic signal to the communication module (306 in Wilson corresponding to 302 in Costa); the communication module (304) is configured to receive the logic signal (see Figure 3) and output the logic signal to the electronic device (104), wherein each of the switching units (500s in Wilson) include a plurality of first protrusions (500 protrusions; see Figure 5).
Wilson also further teaches wherein a triggering region (region occupied by 402; see Figure 2) is configured to correspond to a position of one electronic device (104) (Paragraphs [0014]-[0015], number of 106s present correspond to position of 104); the triggering region (Figure 5, space between 402 and 104) comprising a first triggering structure (106); wherein, the number of first triggering structures (106) is the same as the number of the switching units (500) (see Figure 5A); and a trigger point (contact point between 106 and 500), where the trigger point (point between 106 and 500) is configured to press against the first protrusion (500); the first protrusion (500) is configured to be pressed against by a trigger point (contact point between 106 and 500).
However, with regarding to claim 1, neither Costa nor Wilson teach wherein “the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; the first protrusion is configured to push the clip when being pressed against by the auxiliary member, such that the clip is in contact with and electrically connected to an identification circuit”.
Likewise, with regard to claim 6, neither Costa nor Wilson teach wherein “the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; or where the first triggering structures are formed as a second through hole and a trigger point respectively, or formed as a second through hole or formed as a trigger point; the sum of the number of second through holes and the number of trigger points is the same as the number of the switching units; or where the sum of the number of second through holes and the number of trigger points is the same as the number of the switching units; the second through hole is configured to be passed through by the first protrusion, wherein the first protrusion is configured to, when being pressed against by a trigger point, slide in the first through hole to push the clip, such that the clip is in contact with and electrically connected to an identification circuit”.
Additionally, Takahashi (JP Publication No. 2014067326, as cited in IDS filed July 27, 2022) discloses a smart mounting piece (rear end of detection mechanism 100 comprising S1-S4), interconnected with an electronic device (blade server 20) installed in a cabinet (20 installed in mounting slot 10 of detection mechanism 100); wherein, the smart angled mounting piece (rear end of 100 comprising S1-S4) comprises an angled mounting piece body (body of rear end of 100) and a position identification unit (comprised of S1-S4); wherein the position identification unit (comprised of S1-S4) is installed on the angled mounting piece body (body of rear end of 100); the position identification unit (comprised of S1-S4) comprises a communication module (“detection circuit”) and a plurality of switching units (S1-S4); wherein the switching units (switches S1-S4) are triggered when being pressed against by an auxiliary member (pins P1-P4) installed on the cabinet (100), when one or more switching units (Figure 1, S1, S2, and S4 triggered by P1, P2, and P4, respectively) of the switching units (comprised of S1-S4) are triggered by the auxiliary member (P1, P2, and P4), one or more of the identification circuits (“detection circuit”) electrically connected to the one or more switching units (S1-S4) triggered and the remaining one or more identification circuits (“detection circuits”) electrically connected to a switching unit (S3) that are not triggered (Figure 1, S3 not triggered by absent P3) collectively generate a logic signal characterizing a position at which the electronic device (20) is installed to the cabinet, and transmit the logic signal to the communication module (extraction detection unit 6); the communication module (6) is configured to receive the logic signal and output the logic signal to the electronic device (20), wherein, each of the switching units (comprised of S1-S4) comprises a clip (“plunger portion” of switches S1-S4).
However, Takahashi does not disclose wherein the mounting piece body is an “angled” mounting piece body or wherein the switch units comprise a first through hole and a first protrusion; the first through hole is provided in the angled mounting piece body, and the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; the first protrusion is configured to push the clip when being pressed against by the auxiliary member, such that the clip is in contact with and electrically connected to a corresponding identification circuit of the identification circuits.
Likewise, with regard to claim 6, Takahashi does not disclose wherein the mounting piece body is an “angled” mounting piece body or wherein the switch units comprise a first through hole and a first protrusion; wherein the first protrusion is slidably provided within the first through hole and aligned with the position of the clip; or where the first triggering structures are formed as a second through hole and a trigger point respectively, or formed as a second through hole or formed as a trigger point; the sum of the number of second through holes and the number of trigger points is the same as the number of the switching units; or where the sum of the number of second through holes and the number of trigger points is the same as the number of the switching units; the second through hole is configured to be passed through by the first protrusion, wherein the first protrusion is configured to, when being pressed against by a trigger point, slide in the first through hole to push the clip, such that the clip is in contact with and electrically connected to an identification circuit
The additional prior art made of record is considered pertinent to applicant's disclosure.  None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841


/ADRIAN S WILSON/Primary Examiner, Art Unit 2841